Citation Nr: 0700233	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-24 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected chronic urticaria.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1975 to July 
1977.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2003 decision by the RO which, in 
pertinent part, denied service connection for diabetes 
mellitus as secondary to service-connected chronic urticaria, 
and a September 2003 decision by the RO which denied service 
connection for a left foot disability.

The veteran failed to show for a scheduled for a Travel Board 
Hearing at the Muskogee, Oklahoma, RO on May 25, 2005.  He 
has not explained why he failed to report or asked for 
another hearing.  Accordingly, the Board will proceed with 
appellate review. 

In his May 2004 VA Form 9, the veteran contended, apparently 
as an alternate theory of entitlement, that diabetes mellitus 
was related to herbicide or chemical exposure when he was 
stationed at Ft. Polk, Louisiana.  The RO has not given 
consideration to this claim.  Therefore, the matter is 
referred to the RO for further action as may be deemed 
appropriate. 


FINDINGS OF FACT

1.  The veteran does not have a current left foot disability.

2.  The veteran's diabetes mellitus (type I or type II) was 
not caused or aggravated by his service-connected chronic 
urticaria.




CONCLUSIONS OF LAW

1.  The veteran does not have a left foot disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran's diabetes mellitus type I and type II are 
not the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claim for service 
connection for diabetes mellitus, a VCAA notice letter was 
sent in April 2003, prior to the RO's June 2003 decision.  In 
connection with the veteran's initial claim for service 
connection for a left foot disability, a VCAA notice letter 
was sent in July 2003, prior to the RO's September 2003 
decision.  Those letters informed the veteran of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence.  He 
was asked to send information describing additional evidence 
for VA to obtain, and to send any medical reports that he 
had.  

The Board acknowledges that the letters did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection must be denied.  Consequently, 
no rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notices were 
sufficient for purposes of deciding the present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
with a contract physician in May 2003 relating to an initial 
claim for an increased rating for service-connected 
urticaria, and the pending claim for service connection for 
diabetes mellitus as secondary to service-connected 
urticaria.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

The Board notes that in a December 2006 brief, the veteran's 
representative contended that the veteran should have been 
afforded a specific VA examination to determine the cause of 
his diabetes mellitus, and complained that the VA contract 
physician did not review the claims file in connection with 
his May 2003 examination of the veteran.  The Board also 
notes that the veteran was not provided a VA examination of 
his left foot.  

Under 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).

In the present case, the Board considers the May 2003 
examination by the contract physician to have been sufficient 
for deciding the veteran's claim on appeal.  The contract 
physician was requested to diagnose and evaluate all 
conditions determined to be secondary to urticaria.  The 
contract physician did not identify diabetes mellitus as a 
residual or as secondary to urticaria.  The Board considers 
this omission, in view of the wording of the request, to be a 
sufficient opinion as to a non-causal relationship between 
the veteran's service-connected urticaria and his diabetes 
mellitus.  The Board further notes that the veteran has 
produced no opinion from any of his private physicians that 
his urticaria has any causal relationship with his diabetes 
mellitus.  

The veteran's service medical records (SMRs) do show he was 
treated in service during August 1976 for a pain in the left 
great toe (which he related to surgery that pre-existed 
active military service).   However, the veteran's physical 
examination in June 1977 showed no chronic disability of the 
left foot existed at the time of his discharge from service.  
The veteran made no complaint about his left foot, and his 
feet were noted to be normal.  Additionally, the veteran has 
provided no medical evidence of a current left foot 
disability.  Therefore, a VA examination of the veteran's 
left foot was not warranted.  

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Service connection is also warranted where the evidence of 
record shows that a chronic disability or disorder has been 
caused or aggravated by an already service-connected 
disability. 38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).

A.  Left Foot 

The veteran contends that he had a pre-existing disability of 
the left foot that was aggravated by his active military 
service.  He claims that the RO failed to consider the 
effects of blood poisoning in his left foot while on active 
duty at Ft. Polk, Louisiana, in the fall of 1975.  

Prior to induction, in March 1973, in a report of medical 
history for ROTC purposes, the veteran reported that had 
never had foot trouble, and the medical examination of the 
same date noted his feet to be normal.

On enlistment examination, in August 1975, the veteran's feet 
were normal.  As such, he is presumed to have entered service 
in sound condition.  The SMRs do show treatment for blisters 
and corns during October and November 1975.  In August 1976, 
he was treated for a pain in the left great toe (which he 
related to surgery that pre-existed active military service).  
However, the veteran's physical examination in June 1977 
showed that no chronic disability of the left foot existed at 
the time of his discharge from service.  The veteran made no 
complaint about his left foot, and his feet were noted to be 
normal.

Additionally, the veteran has provided no current medical 
evidence of a left foot disability.  Review of the record 
indicates that in November 1998 the veteran complained to his 
private physician, Dr. Matthew T. Draelos, of aching feet 
which tended to occur during the day.  Dr. Draelos opined 
that the veteran's foot aching did not sound like diabetic 
neuropathy.  In a February 1999 examination report, Dr. 
Draelos noted that the veteran's foot aching appeared to have 
resolved.  There being no evidence of a current left foot 
disability, the veteran's claim must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

B.  Diabetes Mellitus

The veteran contends that his current diabetes mellitus was 
caused by, or aggravated by, his service-connected chronic 
urticaria.  

The veteran received a medical discharge because of 
urticaria.  He has been service-connected for chronic 
urticaria since July 28, 1977, the day after he was 
discharged from active military service.  

The veteran's SMRs do not reveal treatment for diabetes 
during active military service, and diabetes was not 
diagnosed until 1998, many years after service.  The veteran 
was first diagnosed with new onset diabetes mellitus type II 
by his private physician, Dr. Marvin D. Rodgers, in May 1998.  
The record shows that the veteran stopped consulting Dr. 
Rodgers after May 2000.  Another private physician, Dr. 
Matthew T. Draelos, diagnosed the veteran with late onset 
diabetes mellitus type I in July 1998.  The most recent 
examination report in the record from Dr. Draelos was dated 
in November 2002.  His diagnosis at that time was that the 
veteran had diabetes mellitus type I, overall well 
controlled.  Neither of his private physicians provided an 
opinion relating the veteran's service-connected urticaria as 
the cause or a source of aggravation of his diabetes 
mellitus.

In a May 2003 VA examination report, the contract physician 
was requested to diagnose and evaluate all conditions 
determined to be secondary to urticaria.  The only condition 
that the physician identified in response was severe 
dermatitis of the left hand.  Service-connected urticaria was 
not noted as causing or aggravating diabetes mellitus.  (It 
was suggested, however, that urticaria was related to 
diabetes mellitus.  Even if the Board were to assume that 
service-connected urticaria was caused by diabetes mellitus, 
this is of no consequence to the veteran's service connection 
claim for diabetes mellitus; only evidence substantiating 
that service-connected urticaria caused or aggravated 
diabetes mellitus would be of consequence to the veteran's 
secondary service connection claim and no such evidence is on 
file.  Further, as previously stated, there is no evidence on 
file that diabetes mellitus had its onset in service or 
within one year of such.) 

The Board notes that in December 2003 the veteran requested 
the RO to obtain documentation relating to a Tank Company 
Team Night Fighting Test at Fort Knox, Kentucky, which he 
said that he participated in, and would show what may have 
caused his condition (without specifying what condition).  
The RO did obtain this documentation from the Armor School 
Research Library at Fort Knox (Tank Company Team Night 
Fighting Test, Volumes 1-5).  The Board has reviewed this 
information to ascertain what relevance it could have to the 
veteran's claim.  The five volumes describe field testing of 
a tank company team's ability to fight at night using night 
vision devices.  It does not appear to the Board that these 
documents bear any relevance to the veteran's claim of 
service connection for diabetes mellitus as secondary to his 
service-connected chronic urticaria. 

Inasmuch as the veteran's diabetes mellitus was not diagnosed 
until many years after service, and in view of the lack of 
any evidence to establish that the veteran's service-
connected chronic urticaria caused or aggravated his diabetes 
mellitus, the Board finds that the veteran's claim for 
service connection for diabetes mellitus (type I or type II) 
as secondary to his service-connected chronic urticaria must 
be denied.


ORDER

Service connection for a left foot disability is denied.

Service connection for diabetes mellitus, claimed as 
secondary to service-connected chronic urticaria is denied.  


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


